United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                         April 10, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-60580
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                   versus

                             RICKY HOLLINS,

                                                    Defendant-Appellant.



            Appeal from the United States District Court
               for the Northern District of Mississippi
                            (1:04-CR-152-1)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricky Hollins appeals his jury conviction of child-pornography

possession and his sentence.

     First, Hollins contends the evidence of child pornography

should have been suppressed because it was beyond the search

warrant’s scope.      “We review a motion to suppress based on live

testimony   at   a   suppression   hearing   for   clear   error,    viewing

evidence in the light most favorable to the prevailing party”.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
United States v. Garza, 118 F.3d 278, 282 (5th Cir. 1997), cert.

denied, 522 U.S. 1051 (1998).

     A police investigator, searching for evidence of other crimes

under a valid warrant (items to be seized included electronic and

magnetic storage devices), inadvertently discovered an image of

child   pornography   in    plain   view   on   Hollins’   computer;    he

discontinued his search until he obtained a new, valid warrant

authorizing a search for child pornography.           Accordingly, the

district court did not err by denying the motion to suppress.          See

id. at 282-83; see also United States v. Walser, 275 F.3d 981, 987

(10th Cir. 2001), cert. denied, 535 U.S. 1069 (2002).

     Hollins also contends his sentence is invalid under United

States v. Booker, 543 U.S. 220 (2005), because it was based on

facts not found by the jury.         Post-Booker, the district court

sentenced Hollins under advisory Guidelines, pursuant to Booker,

543 U.S. at 245-46.        Hollins fails to show either the district

court’s factual findings were clearly erroneous or his sentence was

unreasonable.   See United States v. Vargas-Garcia, 434 F.3d 345,

348-49 (5th Cir. 2005); United States v. Mares, 402 F.3d 511, 517-

19 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005)).

                                                             AFFIRMED




                                    2